
	
		I
		111th CONGRESS
		1st Session
		H. R. 369
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mrs. Bono Mack
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To designate certain Federal lands in Riverside County,
		  California, as wilderness, to designate certain river segments in Riverside
		  County as a wild, scenic, or recreational river, to adjust the boundary of the
		  Santa Rosa and San Jacinto Mountains National Monument, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis title may be cited
			 as the California Desert and Mountain
			 Heritage Act of 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Designation and Expansion of Wilderness Areas
					Sec. 101. Definition of Secretary.
					Sec. 102. Designation of wilderness, Cleveland and San
				Bernardino National Forests, Joshua Tree National Park, and Bureau of Land
				Management land in Riverside County, California.
					Sec. 103. Joshua Tree National Park potential
				wilderness.
					Sec. 104. Administration of wilderness.
					Title II—Wild and Scenic River Designations
					Sec. 201. Wild and scenic river designations, Riverside County,
				California.
					Title III—Additions and Technical Corrections to Santa Rosa and
				San Jacinto Mountains National Monument
					Sec. 301. Boundary adjustment, Santa Rosa and San Jacinto
				Mountains National Monument.
					Sec. 302. Technical amendments to the Santa Rosa and San
				Jacinto Mountains National Monument Act of 2000.
				
			IDesignation and
			 Expansion of Wilderness Areas
			101.Definition of
			 SecretaryIn this title, the
			 term Secretary means—
				(1)with respect to
			 land under the jurisdiction of the Secretary of Agriculture, the Secretary of
			 Agriculture; and
				(2)with respect to
			 land under the jurisdiction of the Secretary of the Interior, the Secretary of
			 the Interior.
				102.Designation of
			 wilderness, Cleveland and San Bernardino National Forests, Joshua Tree National
			 Park, and Bureau of Land Management land in Riverside County,
			 California
				(a)Agua tibia
			 wilderness additionsIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in
			 the Cleveland National Forest and certain land administered by the Bureau of
			 Land Management in Riverside County, California, together comprising
			 approximately 2,053 acres, as generally depicted on the map titled
			 Proposed Addition to Agua Tibia Wilderness, and dated May 9,
			 2008, is designated as wilderness and is incorporated in, and shall be deemed
			 to be a part of, the Agua Tibia Wilderness designated by section 2(a) of Public
			 Law 93–632 (88 Stat. 2154; 16 U.S.C. 1132 note).
				(b)Cahuilla
			 mountain wildernessIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in
			 the San Bernardino National Forest, California, comprising approximately 5,585
			 acres, as generally depicted on the map titled Cahuilla Mountain
			 Proposed Wilderness, and dated May 1, 2008, is designated as wilderness
			 and, therefore, as a component of the National Wilderness Preservation System,
			 which shall be known as the Cahuilla Mountain Wilderness.
				(c)South fork san
			 jacinto wildernessIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in
			 the San Bernardino National Forest, California, comprising approximately 20,217
			 acres, as generally depicted on the map titled South Fork San Jacinto
			 Proposed Wilderness, and dated May 1, 2008, is designated as wilderness
			 and, therefore, as a component of the National Wilderness Preservation System,
			 which shall be known as the South Fork San Jacinto
			 Wilderness.
				(d)Santa rosa
			 wilderness additionsIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land in
			 the San Bernardino National Forest, California, and certain land administered
			 by the Bureau of Land Management in Riverside County, California, comprising
			 approximately 2,149 acres, as generally depicted on the map titled Santa
			 Rosa-San Jacinto National Monument Expansion and Santa Rosa Wilderness
			 Addition, and dated March 12, 2008, is designated as wilderness and is
			 incorporated in, and shall be deemed to be a part of, the Santa Rosa Wilderness
			 designated by section 101(a)(28) of Public Law 98–425 (98 Stat. 1623; 16 U.S.C.
			 1132 note) and expanded by paragraph (59) of section 102 of Public Law 103–433
			 (108 Stat. 4472; 16 U.S.C. 1132 note).
				(e)Beauty mountain
			 wildernessIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the
			 Bureau of Land Management in Riverside County, California, comprising
			 approximately 15,621 acres, as generally depicted on the map titled
			 Beauty Mountain Proposed Wilderness, and dated April 3, 2007, is
			 designated as wilderness and, therefore, as a component of the National
			 Wilderness Preservation System, which shall be known as the Beauty
			 Mountain Wilderness.
				(f)Joshua tree
			 national park wilderness additionsIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain land in Joshua Tree National Park, comprising
			 approximately 36,700 acres, as generally depicted on the map numbered
			 156/80,055, and titled Joshua Tree National Park Proposed Wilderness
			 Additions, and dated March 2008, is designated as wilderness and is
			 incorporated in, and shall be deemed to be a part of, the Joshua Tree
			 Wilderness designated by section 1(g) of Public Law 94–567 (90 Stat. 2692; 16
			 U.S.C. 1132 note).
				(g)Orocopia
			 mountains wilderness additionsIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain land administered by the Bureau of Land
			 Management in Riverside County, California, comprising approximately 4,635
			 acres, as generally depicted on the map titled Orocopia Mountains
			 Proposed Wilderness Addition, and dated May 8, 2008, is designated as
			 wilderness and is incorporated in, and shall be deemed to be a part of, the
			 Orocopia Mountains Wilderness as designated by paragraph (44) of section 102 of
			 Public Law 103–433 (108 Stat. 4472; 16 U.S.C. 1132 note), except that the
			 wilderness boundaries established by this subsection in Township 7 South are
			 intended to exclude—
					(1)a corridor 250 feet north of the centerline
			 of the Bradshaw Trail;
					(2)a corridor 250 feet from both sides of the
			 centerline of the vehicle route in the unnamed wash that flows between the
			 Eagle Mountain Railroad on the south and the existing Orocopia Mountains
			 Wilderness boundary; and
					(3)a corridor 250 feet from both sides of the
			 centerline of the vehicle route in the unnamed wash that flows between the
			 Chocolate Mountain Aerial Gunnery Range on the south and the existing Orocopia
			 Mountains Wilderness boundary.
					(h)Palen/McCoy
			 wilderness additionsIn
			 accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), certain land
			 administered by the Bureau of Land Management in Riverside County, California,
			 comprising approximately 22,645 acres, as generally depicted on the map titled
			 Palen-McCoy Proposed Wilderness Additions, and dated May 8,
			 2008, is designated as wilderness and is incorporated in, and shall be deemed
			 to be a part of, the Palen/McCoy Wilderness as designated by paragraph (47) of
			 section 102 of Public Law 103–433 (108 Stat. 4472; 16 U.S.C. 1132 note).
				(i)Pinto Mountains
			 wildernessIn accordance with
			 the Wilderness Act (16 U.S.C. 1131 et seq.), certain land administered by the
			 Bureau of Land Management in Riverside County, California, comprising
			 approximately 24,404 acres, as generally depicted on the map titled
			 Pinto Mountains Proposed Wilderness, and dated February 21,
			 2008, is designated as wilderness and, therefore, as a component of the
			 National Wilderness Preservation System, which shall be known as the
			 Pinto Mountains Wilderness.
				(j)Chuckwalla
			 mountains wilderness additionsIn accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain land administered by the Bureau of Land
			 Management in Riverside County, California, comprising approximately 12,815
			 acres, as generally depicted on the map titled Chuckwalla Mountains
			 Proposed Wilderness Addition, and dated May 8, 2008, is designated as
			 wilderness and is incorporated in, and shall be deemed to be a part of the
			 Chuckwalla Mountains Wilderness as designated by paragraph (12) of section 102
			 of Public Law 103–433 (108 Stat. 4472; 16 U.S.C. 1132 note).
				(k)Maps and
			 descriptions
					(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary shall file a map and legal description of each
			 wilderness area and wilderness addition designated by this section with the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate.
					(2)Force of
			 lawA map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this title, except that the
			 Secretary may correct errors in the map and legal description.
					(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be filed and made available for public inspection in the appropriate
			 office of the Secretary.
					(l)Utility
			 facilities and corridorsThe
			 wilderness areas and wilderness additions designated by this section are
			 intended to exclude rights of way for existing utility facilities, such as
			 power, gas, and telecommunications lines, and associated structures and access
			 roads, and existing designated utility corridors. Nothing in this section or
			 the Wilderness Act shall be construed to prohibit construction, operation, and
			 maintenance, using standard industry practices, of existing utility facilities
			 located outside of the wilderness areas and wilderness additions designated by
			 this section.
				103.Joshua Tree
			 National Park potential wilderness
				(a)Designation of
			 potential wildernessCertain
			 land in the Joshua Tree National Park, comprising approximately 43,300 acres,
			 as generally depicted on the map numbered 156/80,055, and titled “Joshua Tree
			 National Park Proposed Wilderness Additions”, and dated March 2008, is
			 designated potential wilderness and shall be managed by the Secretary of the
			 Interior insofar as practicable as wilderness until such time as the land is
			 designated as wilderness pursuant to subsection (b).
				(b)Designation as
			 wildernessThe land
			 designated potential wilderness by subsection (a) shall be designated as
			 wilderness and incorporated in, and be deemed to be a part of, the Joshua Tree
			 Wilderness designated by section 1(g) of Public Law 94–567 (90 Stat. 2692; 16
			 U.S.C. 1132 note), effective upon publication by the Secretary of the Interior
			 in the Federal Register of a notice that—
					(1)all uses of the land within the potential
			 wilderness prohibited by the Wilderness Act (16 U.S.C. 1131 et seq.) have
			 ceased; and
					(2)sufficient
			 inholdings within the boundaries of the potential wilderness have been acquired
			 to establish a manageable wilderness unit.
					(c)Map and
			 description
					(1)In
			 generalAs soon as
			 practicable after the date on which the notice required by subsection (b) is
			 published in the Federal Register, the Secretary shall file a map and legal
			 description of the land designated as wilderness and potential wilderness by
			 this section with the Committee on Natural Resources of the House of
			 Representatives and the Committee on Energy and Natural Resources of the
			 Senate.
					(2)Force of
			 lawThe map and legal description filed under paragraph (1) shall
			 have the same force and effect as if included in this title, except that the
			 Secretary may correct errors in the map and legal description.
					(3)Public
			 availabilityEach map and legal description filed under paragraph
			 (1) shall be filed and made available for public inspection in the appropriate
			 office of the Secretary.
					104.Administration
			 of wilderness
				(a)ManagementSubject
			 to valid existing rights, the land designated as wilderness or as a wilderness
			 addition by this title shall be administered by the Secretary in accordance
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), except that—
					(1)any reference in that Act to the effective
			 date of that Act shall be deemed to be a reference to—
						(A)the date of the
			 enactment of this Act; or
						(B)in the case of the
			 wilderness addition designated by subsection (b) of section 103, the date on
			 which the notice required by such subsection is published in the Federal
			 Register; and
						(2)any reference in
			 that Act to the Secretary of Agriculture shall be deemed to be a reference to
			 the Secretary that has jurisdiction over the land.
					(b)Incorporation of
			 acquired land and interestsAny land within the boundaries of a
			 wilderness area or wilderness addition designated by this title that is
			 acquired by the United States shall—
					(1)become part of the
			 wilderness area in which the land is located; and
					(2)be
			 managed in accordance with this title, the Wilderness Act (16 U.S.C. 1131 et
			 seq.), and any other applicable law.
					(c)WithdrawalSubject
			 to valid rights in existence on the date of enactment of this Act, the land
			 designated as wilderness by this title is withdrawn from all forms of—
					(1)entry,
			 appropriation, or disposal under the public land laws;
					(2)location, entry,
			 and patent under the mining laws; and
					(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
					(d)Fire management
			 and related activities
					(1)In
			 generalThe Secretary may
			 take such measures in a wilderness area or wilderness addition designated by
			 this Act as are necessary for the control and prevention of fire, insects, and
			 diseases (including the use of prescribed burning, priority treatments, or
			 fuels reduction) in accordance with section 4(d)(1) of the Wilderness Act (16
			 U.S.C. 1133(d)(1)) and House Report 98–40 of the 98th Congress.
					(2)Funding
			 prioritiesThe designation of
			 wilderness areas and wilderness additions by this title is not intended to
			 alter the priorities afforded the land so designated in allocating funds for
			 fire and related fuels management.
					(3)Revision and
			 development of local fire management plansAs soon as practicable after the date of
			 the enactment of this Act, the Secretary shall amend the local fire management
			 plans that apply to the Santa Rosa Wilderness and Agua Tibia Wilderness, and
			 prepare local fire management plans for the Beauty Mountain Wilderness,
			 Cahuilla Mountain Wilderness, and South Fork San Jacinto Wilderness Area, to
			 identify appropriate local officials to take such actions in the wilderness
			 areas as are necessary for fire prevention and watershed protection consistent
			 with paragraph (1), including best management practices for fire
			 pre-suppression and fire suppression measures and techniques.
					(4)State or local
			 agenciesConsistent with
			 paragraph (1) and other applicable Federal law, the Secretary may delegate by
			 written agreement primary fire fighting authority and related public safety
			 activities to an appropriate State or local agency.
					(e)GrazingGrazing of livestock in a wilderness area
			 or wilderness addition designated by this title shall be administered in
			 accordance with the provisions of section 4(d)(4) of the Wilderness Act (16
			 U.S.C. 1133(d)(4)) and the guidelines set forth in House Report 96–617 to
			 accompany H.R. 5487 of the 96th Congress.
				(f)Native american
			 uses and interests
					(1)Effect of
			 designationNothing in the
			 designation of the Cahuilla Mountain Wilderness by this title affects the
			 unique cultural artifacts and sacred sites of the Indian tribes that are
			 contained within that wilderness area, as identified by Indian tribes and the
			 Forest Service.
					(2)Access and
			 useTo the extent
			 practicable, the Secretary shall ensure access to the Cahuilla Mountain
			 Wilderness by members of an Indian tribe for traditional cultural purposes. In
			 implementing this subsection, the Secretary, upon the request of an Indian
			 tribe, may temporarily close to the general public use of one or more specific
			 portions of the wilderness area in order to protect the privacy of traditional
			 cultural activities in such areas by members of the Indian tribe. Any such
			 closure shall be made to affect the smallest practicable area for the minimum
			 period necessary for such purposes. Such access shall be consistent with the
			 purpose and intent of Public Law 95–341 (42 U.S.C. 1996), commonly referred to
			 as the American Indian Religious Freedom Act, and the Wilderness Act (11 U.S.C.
			 1131 et seq.).
					(3)Indian tribe
			 definedIn this subsection,
			 the term Indian tribe means any Indian tribe, band, nation, or
			 other organized group or community of Indians which is recognized as eligible
			 by the Secretary of the Interior for the special programs and services provided
			 by the United States to Indians because of their status as Indians.
					IIWild
			 and Scenic River Designations
			201.Wild and scenic
			 river designations, Riverside County, CaliforniaSection 3(a) of the Wild and Scenic Rivers
			 Act (16 U.S.C. 1274(a)) is amended by adding at the end the following new
			 paragraphs:
				
					(_)North Fork San Jacinto River,
				CaliforniaThe following segments of the North Fork San Jacinto
				River in the State of California, to be administered by the Secretary of
				Agriculture:
						(A)The 2.12-mile segment from the source of
				the North Fork San Jacinto River at Deer Springs in Mt. San Jacinto State Park
				to the State Park boundary, as a wild river.
						(B)The 1.66-mile segment from the Mt. San
				Jacinto State Park boundary to the Lawler Park boundary in section 26, township
				4 south, range 2 east, San Bernardino meridian, as a scenic river.
						(C)The 0.68-mile segment from the Lawler
				Park boundary to its confluence with Fuller Mill Creek, as a recreational
				river.
						(D)The 2.15-mile segment from its
				confluence with Fuller Mill Creek to .25 miles upstream of the 5S09 road
				crossing, as a wild river.
						(E)The 0.6-mile segment from .25 miles
				upstream of the 5S09 Road crossing to its confluence with Stone Creek, as a
				scenic river.
						(F)The 2.91-mile segment from the Stone Creek
				confluence to the northern boundary of section 17, township 5 south, range 2
				east, San Bernardino meridian, as a wild river.
						(_)Fuller Mill Creek,
				CaliforniaThe following segments of Fuller Mill Creek in the
				State of California, to be administered by the Secretary of Agriculture:
						(A)The 1.2-mile segment from the source of
				Fuller Mill Creek in the San Jacinto Wilderness to the Pinewood property
				boundary in section 13, township 4 south, range 2 east, San Bernardino
				meridian, as a scenic river.
						(B)The 0.9-mile segment in the Pine Wood
				property, as a recreational river.
						(C)The 1.4-mile segment from the Pinewood
				property boundary in section 23, township 4 south, range 2 east, San Bernardino
				meridian, to its confluence with the North Fork San Jacinto River, as a scenic
				river.
						(_)Palm Canyon Creek,
				CaliforniaThe 8.1-mile
				segment of Palm Canyon Creek in the State of California from the southern
				boundary of section 6, township 7 south, range 5 east, San Bernardino meridian,
				to the San Bernardino National Forest boundary in section 1, township 6 south,
				range 4 east, San Bernardino meridian, to be administered by the Secretary of
				Agriculture as a wild river, and the Secretary shall enter into a cooperative
				management agreement with the Agua Caliente Band of Cahuilla Indians to protect
				and enhance river values.
					(_)Bautista Creek,
				CaliforniaThe 9.8-mile
				segment of Bautista Creek in the State of California from the San Bernardino
				National Forest boundary in section 36, township 6 south, range 2 east, San
				Bernardino meridian, to the San Bernardino National Forest boundary in section
				2, township 6 south, range 1 east, San Bernardino meridian, to be administered
				by the Secretary of Agriculture as a recreational
				river.
					.
			IIIAdditions and
			 Technical Corrections to Santa Rosa and San Jacinto Mountains National
			 Monument
			301.Boundary
			 adjustment, Santa Rosa and San Jacinto Mountains National
			 MonumentSection 2 of the
			 Santa Rosa and San Jacinto Mountains National Monument Act of 2000 (Public Law
			 106–351; 114 U.S.C. 1362; 16 U.S.C. 431 note) is amended by adding at the end
			 the following new subsection:
				
					(e)Expansion of
				BoundariesIn addition to the
				land described in subsection (c), the boundaries of the National Monument shall
				include the following lands identified as additions to the National Monument on
				the map titled Santa Rosa-San Jacinto National Monument Expansion and
				Santa Rosa Wilderness Addition, and dated March 12, 2008:
						(1)The Santa
				Rosa Peak Area Monument Expansion.
						(2)The Snow
				Creek Area Monument Expansion.
						(3)The
				Tahquitz Peak Area Monument Expansion.
						(4)The Southeast Area Monument
				Expansion, which is designated as wilderness in section 512(d), and is
				thus incorporated into, and shall be deemed part of, the Santa Rosa
				Wilderness.
						.
			302.Technical
			 amendments to the Santa Rosa and San Jacinto Mountains National Monument Act of
			 2000Section 7(d) of the Santa
			 Rosa and San Jacinto Mountains National Monument Act of 2000 (Public Law
			 106–351; 114 U.S.C. 1362; 16 U.S.C. 431 note) is amended by striking “eight”
			 and inserting “a majority of the appointed”.
			
